{¶ 85} I concur with the judgment and analysis of the majority, but write separately to address some concerns regarding the father losing custody of his child.
 {¶ 86} While many of his statements may arguably be self-serving, the child's father, D.T., at least made some effort to reunify with his child, M.T. He didn't appear for every urinalysis, but when he did appear, he at least tested negative. He claimed he was told by the natural mother that he was not the child's natural father. He asserted that this accounted for his initial poor visitation record despite the fact that he signed the child's birth certificate as the father. Following a paternity test showing he was indeed the father, his visitation record improved dramatically.
 {¶ 87} This may well be a case of too little, too late, but D.T. does not appear to be like many of the unfortunate and tragic parental figures we see in termination of parental rights cases. While the trial court did not abuse its discretion in awarding permanent custody to the CCDCFS, the father in this case at least demonstrated some effort at reunification that unfortunately fell short for the best interest of the child. *Page 1